Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9, 10, and 17 are objected to because of the following informalities: This claim appears to be in an independent form. However, this claim contains the dependency “of claim 1” and “of claim 6” and the claim language does not conform to the U.S. Patent Practice.  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claims 18, and 19 respectively. Appropriate correction is required.
Claims 6, 9, 10, and 17 are objected to because of the following informalities: these claims have no transition words such as “consisting of” or “comprising.” The claims are not complete and do not conform to the U.S. Patent Practice.
Claims 1, 6, 9, 10, 17 are objected to because of the following informalities: the claims recite the limitations “wherein the control sub-circuit is configured to compensate an internal voltage of the shift-register unit of previous stage before the touch-control operation ends so that the shift-register unit of previous stage is triggered to perform the gate line scanning of previous stage followed by the shift-register unit of current stage to perform the gate line scanning of current stage.” The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 2010/0054392) in view of Dong et al. (U.S. Patent Pub. No. 2015/0091822).
	Regarding claim 1, Moon teaches a shift-register circuit configured as a shift-register unit of current stage cascaded with a shift-register unit of previous stage and a shift-register unit of next stage, the shift-register circuit comprising: a main sub-circuit configured to generate an output signal for driving a gate line scanning of current stage and to charge a pull-up node of next stage to a high-voltage level (Chen: para 0009-0025 and claims 1-2).
	However, Chen does not explicitly teach a control sub-circuit coupled to the main sub-circuit and the shift-register unit of previous stage, the control sub-circuit being configured to recharge the pull-up node of previous stage during a touch-control operation performed after a gate line scanning of previous stage ends and before the gate line scanning of current stage starts; wherein the control sub-circuit is configured to compensate an internal voltage of the shift-register unit of previous stage before the touch-control operation ends so that the shift-register unit of previous stage is triggered 
	Dong teaches a control sub-circuit coupled to the main sub-circuit and the shift-register unit of previous stage, the control sub-circuit being configured to recharge the pull-up node of previous stage during a touch-control operation performed after a gate line scanning of previous stage ends and before the gate line scanning of current stage starts (Dong: para 0010-0062 and 0070-0097 and Figs. 2-4); wherein the control sub-circuit is configured to compensate an internal voltage of the shift-register unit of previous stage before the touch-control operation ends so that the shift-register unit of previous stage is triggered to perform the gate line scanning of previous stage followed by the shift-register unit of current stage to perform the gate line scanning of current stage (Dong: para 0010-0062 and 0070-0097 and Figs. 2-4). 
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of the teachings of Dong so to achieve the same predictable result of a shift register of a display device.
	Regarding claim 2, the combination teaches wherein the main sub-circuit comprises a pull-up node, the control sub-circuit comprises a switch transistor and a control line configured to be provided with a control signal, the switch transistor having a gate coupled to the pull-up node, a first terminal coupled to the control line, and a second terminal coupled to an input port of the shift-register unit of previous stage (Dong: para 0010-0062 and 0070-0097 and Figs. 2-4).

Regarding claims 6, 9, 10, and 17, the claims are similarly rejected based on the same rationale as claim 1 (see the above analysis and references Chen and Dong).
Regarding claim 11, the combination teaches wherein the performing a gate line scanning of previous stage comprises providing a first clock signal at a tum-on level to the main subcircuit in the shift-register unit of previous stage in a first charging period (Dong: para 0010-0062 and 0070-0097 and Figs. 2-4) and a second clock signal at a tum-off level to the main sub-circuit in the shift-register unit of current stage in a repeat-driving period, thereby outputting a gate-driving signal at the turn-on level to a gate line of previous stage (Dong: para 0010-0062 and 0070-0097 and Figs. 2-4, see also Chen: para 0009-0025 and claims 1-2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dong in further view of Lee et al. (U.S. Patent Pub. No. 2010/0177081).
Regarding claim 3, the combination does not explicitly mention wherein the switch transistor comprises an NPN-type transistor. Lee teaches wherein the switch transistor comprises an NPN-type transistor (Lee: para 0012). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 4, the combination teaches wherein the switch transistor comprises an PNP-type transistor (Lee: para 0012).
Allowable Subject Matter
Claims 7-8, 12-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628